Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  144385(9)


  _______________________________________
  IN RE CERTIFIED QUESTION FROM THE                                 SC: 144385
  UNITED STATES DISTRICT COURT FOR                                  USDC-WD: 4:05-CV-79
  THE WESTERN DISTRICT OF MICHIGAN
  _______________________________________
  PAMELA MATTISON, o.b.o. M.M. and M.M.,
             Plaintiff,
  v
  COMMISSIONER OF SOCIAL SECURITY,
             Defendant.
  _______________________________________

        On order of the Chief Justice, the motion for the temporary admission to practice
  of Helen L. Gilbert and for waiver of the fee prescribed by MCR 8.126(A)(1)(d) is
  considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 8, 2012                    _________________________________________
                                                                               Clerk